
	
		II
		111th CONGRESS
		1st Session
		S. 35
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Hutchison (for
			 herself, Mr. Alexander,
			 Mr. Ensign, Mr.
			 Cornyn, and Mr. Martinez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide a permanent deduction for State and local
		  general sales taxes.
	
	
		1.Permanent extension of
			 deduction of State and local general sales taxes
			(a)In
			 generalSubparagraph (I) of section 164(b)(5) of the Internal
			 Revenue Code of 1986, as amended by section 201 of the Tax Extenders and
			 Minimum Tax Relief Act of 2008, is amended by striking , and before
			 January 1, 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
